Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.	Claims 18-19 each reference “said attachment to said real-time charge capture-centralized conversation.”  Claims 18-19 are each directly dependent on claim 5 which does not recite “an attachment.”  Therefore, these claims lack sufficient antecedent basis in the claims.  It appears that claims 18-19 should be dependent on claim 17 which does recite “an attachment” and the claims will be treated as such for the purpose of applying art.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
5.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
6.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,395,005. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations recited in claims 1-20 of the .

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 2-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
10.	The claim(s) recite(s) receive/transmit an at least one set of real-time charge capture data; an at least one set of real-time charge capture centralized conversation data; and an at least one set of real-time claim data, wherein the at least one set of real-time charge capture-centralized conversation data further comprises:49Alibakhsh et. al.55020-RA5CON the at least one set of real-time charge capture data, and wherein the at least one set of real-time charge capture data and the at least one set of real-time charge capture-centralized conversation data can be combined to create the at least one complete set of real-time claim data. 
11.	These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components.  But for the recitation of “a first computer apparatus with a computer apparatus charge capture module installed and a second computer apparatus with a computer apparatus billing module installed,” each of the above recitations could be accomplished according to manual human activity such as managing personal behavior or relationships or interactions between people.  For example, but for the recitation of the first and second computer, the recitations 
12.	If a claim limitation, under its broadest reasonable interpretation, covers manual, human performance of the limitation or fundamental economic practices, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
13.	This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas.  For example the claims recite a first computer apparatus with a computer apparatus charge capture module installed and a second computer apparatus with a computer apparatus billing module installed” to carry out the abstract idea.  The written description discloses that the recited computer components encompass generic components including “smart phones, tablets, personal digital assistants (PDAs), smart terminals, thin terminals, combination thereof or any network device that is capable of executing the commands in the computer apparatus charge capture module and is in electronic communication via local network or wide area network with the secure network 106.” (see paragraph 00106). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.
14.	Claim 2 further recites presenting the data in “social medial-styled conversations.”  However, this presenting step is recited at a high level of generality, merely linking the abstract idea to a particular technological environment, adding insignificant, extra-solution data gathering activity.  Claim 4 further recites providing the ability of the Billing entity and Provider entity to perform several actions with the first or second computer apparatus.  As described above, “merely include[ing] instructions to implement 
15.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Additionally, displaying results of a rudimentary analysis is insufficient to amount to significantly more than an abstract idea (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48) as is receiving data over a network (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).

Claim Rejections - 35 USC § 102
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 

18.	Claim(s) 1-7 and 17-19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Brewer, US Patent Application Publication No. 2013/0339062.
19.	As per claim 1, Brewer teaches system for providing a real-time bi-directional charge capture-centralized conversation between an at least one Billing entity and an at least one Provider entity comprising: a first computer apparatus with a computer apparatus charge capture module installed (see paragraphs 0052-0054; first computer apparatus could be the computer operated at the shop providing services or by the claim handler) and a second computer apparatus with a computer apparatus billing module installed (see paragraphs 0052-0054; second computer could be the computer operated by the shop providing services or by the claim handler).
20.	As per claim2, Brewer teaches the system of claim 1 as described above.  Brewer further teaches the first computer apparatus is configured to receive and/or transmit via secured communication links (platform creates secure social-media networks for access by relevant parties and for access to databases): an at least one set of real-time charge capture data (see paragraph 0052; computers have access to captured data related to charges regarding a particular claim file); an at least one set of real-time charge capture centralized conversation data (see paragraph 0052; computers have access to captured threaded “conversation” data related to charges regarding a particular claim file); and an at least one set of real-time claim data (see paragraph 0052; computers have access to captured data related a particular claim file); wherein the at least one set of real-time charge capture data, the at least one set of real time charge capture-centralized conversation data, and the at least one set of real-time claim data are presented in social media-styled conversations (see Figure 7).
21.	As per claim 3, Brewer teaches the system of claim 2 as described above.  Brewer further teaches the second computer apparatus is configured to receive and/or transmit the at least one set of 
22.	As per claim 4, Brewer teaches the system of claim 3 as described above.  Brewer further teaches the at least one Billing entity and the at least one Provider entity, utilizing either the first computer apparatus or the second computer apparatus, are equally able to initiate, transmit or modify any of the at least one set of real-time charge capture data or the at least one set of real-time charge capture-centralized conversation data (see paragraphs 0052-0054).  Additionally, the recitation of being “equally able to” perform certain actions amounts to an intended use of the claimed system. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
23.	As per claim 5, Brewer teaches a method for providing real-time bi-directional health care charge capture- centralized conversation between a Billing entity and a Provider entity regarding a real-time charge capture data and a real-time claim data within a secure network (see abstract and 0016), said method comprising the steps of: providing a first computer apparatus having a display and having a first secure point-to- point connection to a database server and a second computer apparatus having a display and having a second secure point-to-point access to said database server (see paragraph 0017 and 0023; platform creates secure social-media networks for access by relevant parties and for access to databases), said first and said second computer apparatuses having a charge capture module, said charge capture module having secure access to a real-time charge capture-centralized conversation data 
24.	As per claim 6, Brewer teaches the method of claim 5 as described above.  Brewer further teaches a step of gathering said data package into a threaded conversation as an updated version of said real-time charge capture-centralized conversation data (see paragraphs 0053-0054 and Figure 7; as the different participants interact, a threaded conversation is constructed with updates to the conversation).
25.	As per claim 7, Brewer teaches the method of claim 5 as described above.  Brewer further teaches said Billing entity utilizes said second secure point-to-point access and said Provider entity utilizes said first secure point-to-point connection to perform further actions from said group of actions thereby updating said data package and said threaded conversation (see paragraphs 0052-0054; in the 
26.	As per 17, Brewer teaches the method of claim 5 as described above.  Brewer further teaches said group of actions performed in said charge capture module on said first computer apparatus further includes attaching an attachment to said real-time charge capture-centralized conversation data (see Figure 7; shows that an option with posting an update to the conversation is to attach a Link, Document, or Photo).
27.	As per claim 18, Brewer teaches the method of claim 17 as described above.  Brewer further teaches said attachment to said real-time charge capture centralized conversation data is a picture (see Figure 7; shows that an option with posting an update to the conversation is to attach a Link, Document, or Photo).
28.	As per claim 19, Brewer teaches the method of claim 17 as described above.  Brewer further teaches said attachment to said real-time charge capture centralized conversation is a form (see Figure 7; shows that an option with posting an update to the conversation is to attach a Link, Document, or Photo).

Allowable Subject Matter
29.	The following is a statement of reasons for the indication of allowable subject matter:  The primary reason that claims 8-16 and 20 distinguish over the prior art is the inclusion of the limitation of cooperatively assembling a healthcare claim for reimbursement based upon data in said real-time charge capture-centralized conversation data as recited in combination with the limitations of the claims from which claim 8 depends.  As recited in combination, the packaged, threaded conversation which is then cooperatively assembled into a healthcare claim for reimbursement distinguishes over Brewer because although Brewer discloses applicability to health insurance (paragraph 0016), there is no .

Conclusion
30.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hasan, US Patent Application Publication No. 2012/0330685, discloses analyzing and processing health insurance claims data.
Liamis, European Patent Application Publication No. EP 1736926 A1, discloses electronically capturing medical billing charges and transferring to an insurance entity for reimbursement.
PR Newswire, Wire2Air 360 Interactive Mobile Solutions Unveiled Video Messaging & Picture Messaging (MMS), discloses a platform that integrates text messaging with other wireless mobile device features to capture and transmit insurance claim data.

31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.

33.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
34.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626